Name: Commission Regulation (EEC) No 1123/92 of 30 April 1992 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  foodstuff;  tariff policy
 Date Published: nan

 No L 117/100 Official Journal of the European Communities 1 . 5 . 92 COMMISSION REGULATION (EEC) No 1123/92 of 30 April 1992 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries Whereas Commission Regulation (EEC) No 1707/90 ('), as last amended by Regulation (EEC) No 1989/91 Q, should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 (3), as last amended by Regulation (EEC) No 11 22/92 (4), and in particular Article 6 thereof, Whereas, following the amendment of Regulation (EEC) No 1796/81 , the quantity of mushrooms which may be imported free of the additional amount referred to in Article 2 of that Regulation has been adjusted to take account of the quantity of imports of provisionally preserved mushrooms ; whereas the allocation of that quantity among the supplier countries should be adjusted as a consequence ; Whereas the amendment to the overall quantity also requires the quantities allocated to traditional importers and new importers to be amended ; whereas, in order to prevent new importers from lodging excessive applica ­ tions, the number of applications per importer should be restricted ; Whereas the fixing of a uniform percentage reduction when the quantity available is exceeded means the suspension of the issuing of import licences ; whereas the Commission's competence in this matter should be speci ­ fied ; Whereas the quantities assigned to Poland under the present Regulation are equal to the reduced rate tariff quotas specified for the mushrooms in question in the association agreement with that country ; whereas the import licence should therefore indicate that the reduced tariff applies and provisions should be adopted such as to confirm the origin of the product on release for free circulation ; Article 1 Regulation (EEC) No 1707/90 is hereby amended as follows : 1 . Article 1 is replaced by the following : Article 1 The entry into free circulation within the Community of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 , free from an additional amount in the context of the overall quantity laid down in Article 3 of Regulation (EEC) No 1796/81 , shall be subject to the conditions laid down in this Regulation.' ; 2. Article 2 is deleted ; 3 . The following paragraph 3 is added to Article 4 : '3. Products originating in Poland shall be released for free circulation in the Community on presentation of an EUR 1 certificate issued by the competent Polish authorities in accordance with Protocol 4 of the interim Agreement.' ; 4 . In Article 5 :  paragraph 4 is replaced by the following : '4. The overall quantity referred to in Article 1 shall be allocated as follows : (a) 80 % to importers who have obtained import licences for the same products during the preceding three calendar years ; (b) 20 % to importers who do not meet the condi ­ tion laid down in (a). (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 175, 4. 7 . 1991 , p. 1 . O OJ No L 183, 4. 7. 1981 , p. 1 . (4) See page 98 of this Official Journal. 0 OJ No L 158, 23 . 6. 1990, p. 34. (6) OJ No L 178 , 6. 7. 1991 , p . 26 . 1 . 5. 92 Official Journal of the European Communities No L 117/101 However, if no applications are submitted for the quantity referred to in (a) or (b), or if applications only partially cover that quantity, the available quantity shall be allocated to applications submitted by the other group of imports. Such allocation shall take place not later than 31 October of the current year' ; (b) Importers referred to in paragraph 4 (b) may submit only tow applications per six-month period. Such applications may not relate to a quantity exceeding 8 % of the quantity available under paragraph 4 (b). When submitting licence applications, importers must indicate in section 16 whether the mushrooms are preserved or provisionally preserved, with reference to the CN or Taric code.' ;  paragraph 8 is replaced by the following : '8 . If the quantities applied for exceed the total available, the Commission shall set a uniform percentage reduction for the applica ­ tions in question and suspend the issuing of licences in respond to subsequent applica ­ tions.' :  paragraph 5 is replaced by the following : \5 . (a) Licence applications submitted by the importers referred to in paragraph 4 (a) may not relate, per six-month period, to a quan ­ tity exceeding 60 % of the average annual quantity covered by import licences issued to that importer during the previous three calendar years ; 5. The following Article 7a is inserted : 'Article 7a If the country of origin is Poland import licences issued in accordance with this Regulation shall show one of the following in section 24 :  Acuerdo Polonia :  Aftale Polen :  Abkommen Polen :  Ã £Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± :  Agreement Poland :  Accord Pologne :  Accordo Polonia :  Overeenkomst Polen :  Acordo PolÃ ²nia : Derechos de aduana reducidos tal como prevÃ © el Acuerdo Toldsat nedsat som fastsat i aftalen Im Abkommen vorgesehene ermÃ ¤Ã igte ZollsÃ ¤tze Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã ¹ Ã ´Ã ±Ã Ã ¼Ã ¿Ã ¯ Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ ­ ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã · Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± , Reduced customs duties as provided for in the agreement Droits de douane rÃ ©duits comme prÃ ©vu dans l'accord Diritti doganali ridotti come previsto nell'accordo Verlaagde douanerechten zoals voorzien in de overeenkomst Direitos aduaneiros reduzidos como previsto no acordo.'. 6 . Annex 1 is replaced by the following : 'ANNEX I Allocation of the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 in net weight drained in tonnes Supplier country 1992 1993 1994 1995 vanaf 1996 Poland China South Korea Taiwan Other 28 840 22 640 250 1 100 3 790 29 680 22 640 250 1 100 3 790 31 080 22 640 250 1 100 3 790 32 480 22 640 250 1 100 3 790 33 880 22 640 250 1 100 3 790 Reserve 1 000 1 000 1 000 1 000 1 000' 1 . 5 . 92No L 117/102 Official Journal of the European Communities 7. Annex II is deleted. Article 2 This Regulation shall enter into force on 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member of the Commission